Title: Robert M. Patterson to James Madison, 21 April 1831
From: Patterson, Robert M.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia.
                                
                                 April 21st, 1831.
                            
                        
                        
                        I have been put in nomination, by the unanimous voice of the Medical Faculty of the University of Maryland,
                            for the Chair of Chemistry in the Baltimore School, lately rendered vacant by the death of Prof. DeButts; and I have felt
                            that it will be my duty not to decline this situation, if elected by the Board of Trustees. The choice is to be made, on
                            the first Monday in June. There will probably be several candidates for the Chair, and there is one, who, to the
                            advantages of talents and a just reputation, adds that of being a Baltimorean; so that it is very possible that I may not
                            be elected. Still I have thought it my duty to make you this communication, even though it may prove to have been
                            premature and unnecessary.
                        Every thing goes on smoothly and prosperously at the University. The Session, thus far, has been remarkably
                            quiet and orderly, and the Students are attentive to their duties.
                        I beg you to present me most respectfully to Mrs. Madison, and to believe me, most truly, Your faithful
                            Servant, &c.,
                        
                            
                                R. M. Patterson.
                            
                        
                    P. S. It is proper for me to mention that I shall write, by this mail, to Mr. Johnson, Gen. Cocke, and Mr.
                            Cabell; and that I expect to see Mr. Randolph tomorrow.